SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-17520 VHGI Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 75-2276137 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 103 North Court Street, Sullivan, IN (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (812) 268-5459 Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered None Not applicable Securities registered under Section 12(g) of the Act: Common Stock, par value $0.001 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. o Yes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.4.05 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)o Yes x No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked prices of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter.Approximately $4,536,000 on June 29, 2012. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date.228,415,980 shares of common stock are issued and outstanding as of June 19, 2013. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933.The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980).None. TABLE OF CONTENTS Page No. Part I Item 1. Business. 3 Item 1A. Risk Factors. 8 Item 1B. Unresolved Staff Comments. 11 Item 2. Description of Property. 11 Item 3. Legal Proceedings. 15 Item 4. Mine Safety Disclosures. 16 Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 16 Item 6. Selected Financial Data. 17 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 21 Item 8. Financial Statements and Supplementary Data. 21 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 21 Item 9A. Controls and Procedures. 22 Item 9B. Other Information. 23 Part III Item 10. Directors, Executive Officers and Corporate Governance. 24 Item 11. Executive Compensation. 26 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 27 Item 13. Certain Relationships and Related Transactions, and Director Independence. 29 Item 14. Principal Accounting Fees and Services. 32 Part IV Item 15. Exhibits, Financial Statement Schedules. 32 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report includes forward-looking statements that relate to future events or our future financial performance and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to differ materially from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Words such as, but not limited to, “believe,” “expect,” “anticipate,” “estimate,” “intend,” “plan,” “targets,” “likely,” “aim,” “will,” “would,” “could,” and similar expressions or phrases identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and future events and financial trends that we believe may affect our financial condition, results of operation, business strategy and financial needs. Forward-looking statements include, but are not limited to, statements about: • our shifting business strategy, • our history of losses, • our insufficient capital, • our increased operating costs and possible adverse impact on our financial conditions, • the risks assocaited with acquistion, exploration and develoment activities, • the competitive enviroment in which we operate, • risks asociated with mining operations in general and our operations in particular, • our ability to comply with applicable government and environmental regulations, and • penny stock limiations on the secondary market for our common stock. You should read thoroughly this report and the documents that we refer to herein with the understanding that our actual future results may be materially different from and/or worse than what we expect.We qualify all of our forward-looking statements by these cautionary statements including those made in Part I. Item 1A. Risk Factors appearing elsewhere in this report.Other sections of this report include additional factors which could adversely impact our business and financial performance.New risk factors emerge from time to time and it is not possible for our management to predict all risk factors, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, when used in this report the terms the “Company,” “VHGI,” “we,” “our,” “us,” and similar terms refers to VHGI Holdings, Inc., a Delaware corporation, and our subsidiaries.In addition, “2012” refers to the year ended December 31, 2012, “2011” refers to the year ended December 31, 2011 and “2013” refers to the year ending December 31, 2013. Unless specifically set forth to the contrary, the information which appears on our website at www.vhgiholdings.com is not part of this report. PART I ITEM 1.BUSINESS. In 2012 and 2011, our revenues were derived primarily from the operations of Medical Office Software, Inc. (“MOS”), which provides specialized hardware and software solutions to healthcare offices the physician practice management system market. During the fourth quarter of 2009, we began the implementation of a new business plan to change the Company’s focus toward the precious metals/energy resources industries. In February 2012, as described below we completed our acquisition of Lily Group, Inc. (“Lily Group”).The principal of Lily Group was P. Rick Risinger, who is now a member of our board of directors and serves as our Chief Executive Officer.Since its formation in 2008, Lily Group’s operations had been devoted primarily to raising capital and construction of the coal mine, which is known as the Landree Mine, located in Greene County, Indiana.Since closing this transaction, we are now focusing the majority of our efforts on developing the Landree Mine and building out the associated coal business located in Southwestern Indiana.These efforts require us to raise a substantial amount of capital and these operations remain in the exploratory state.During 2012 we sold approximately $384,000 in surface level coal; however, as we remain in the exploratory state, these sales were recorded as a reduction of costs incurred in 2012. Background VHGI was organized on March 4, 1988 as a Delaware corporation under the name Sherry Lyn Corporation.On December 6, 1988, the Company changed its name to Equity Gold, Inc. The Company pursued opportunities in the gold mining and ore processing technology industries from inception until the year 2000 when the Company redirected its business plan toward the development and marketing of internet prescription drug technology. Effective August 25, 2006, the Company acquired MB Holding Corporation, a Nevada corporation (“MB Holding”) and its two subsidiaries VPS Holding, LLC (“VPS”) and Envoii Healthcare, LLC (“Envoii”), from H.E.B., LLC, a Nevada limited liability company (“HEB”), in exchange for 34,000 shares of the Company's common stock.VPS developed certain technologies related to real-time internet prescription drug monitoring. Envoii, which later changed its name to Secure eHealth, LLC (“eHealth”), provided a suite of secure data messaging products to the healthcare industry. Following the acquisition of MB Holding and its subsidiaries the Company changed its name to “VirtualHealth Technologies, Inc.”. 3 On October 6, 2006, the Company consummated a Stock Exchange Agreement with New Market Technology, Inc., a Nevada corporation, pursuant to which the Company acquired the outstanding shares of MOS.Prior to the acquisition, the Company owned 49% of MOS’s outstanding shares. In late 2009, the Company decided to reenter the precious metals/energy resources industries. The sale of the Company’s healthcare technology assets in early 2010 (see “Dispositions” below) enabled the Company to restructure into a holding company with expected revenue streams from the several business segments including precious metals, oil and gas, coal, medical technology. Between November 2009 and June 2011, the Company formed three new subsidiaries, VHGI Gold, LLC (“VHGI Gold”), a Nevada limited liability company, VHGI Energy, LLC (“VHGI Energy”), a Delaware limited liability company, and VHGI Coal, Inc., a Delaware corporation (“VHGI Coal”), to facilitate its business plan to reenter the precious metals/energy resources industries. In November 2009, the Company entered into an agreement to assume the lease purchase option of the Treasure Gulch Gold Mine (“Gulch Mine”) lease rights situated in the Hassayampa Mining District of Arizona, approximately 10 miles south of Prescott.The assumption of the Gulch Mine lease rights was recorded at a total of $435,000, which consists of $50,000 for the initial lease assumption, $25,000 to extend the lease through February 15, 2013 and $360,000 for the issuance of 2,000,000 shares of the Company’s common stock to the assignor of the mining lease rights in first quarter 2010. On February 1, 2010, the Company completed the sale of the healthcare technology assets of the Company to Wound Management Technologies, Inc. (“WMT”) for a total purchase price of $500,000, consisting of $100,000 in cash and a promissory note in the amount of $400,000.The assets sold to WMT consisted of (i) our subsidiary eHealth (ii) a $1.5 million Senior Secured Convertible Promissory Note issued by Private Access, Inc. and the related debt incurred to secure the funds and (iii) all of the intellectual property assets of the prescription monitoring business VPS. In addition, a royalty agreement was executed that provides for a three-year 10% royalty to be paid to VHGI on all revenues received from the VPS technology.Scott A. Haire, the Company's previous Chief Financial Officer and previous Chairman, also served as the CEO and CFO, and a director of WMT. In March 2010, we changed our name to “VHGI Holdings, Inc.” to better reflect our holding company structure. On June 8, 2010, the Company entered into an Asset Purchase Agreement (the “Mining Agreement”) for the purchase of a group of mining lease rights located in Northern Arizona (including Sun Gold and Gulch Mine), from Western Sierra Mining Corporation (“Western Sierra”), a Utah corporation, for a purchase price consisting of (i) 5,000,000 shares of the Company’s common stock, (ii) $60,000 in cash, and (iii) a promissory note in the principal amount of $240,000 (the “Western Sierra Note”).Furthermore, 90 days following the payment of the Western Sierra Note, the agreement required VHGI to issue to Western Sierra an additional 2,500,000 shares of the Company’s common stock; however, at least 10 days prior, either the Company could elect to pay, or Western Sierra could elect to receive, $250,000 in lieu of VHGI’s issuing Western Sierra 1,250,000 of such shares of common stock.In addition, the Company will pay Western Sierraa royalty of 2% of gross sales of processed gold from the mining claims during any calendar quarter.The mining lease rights included in the asset purchase are Bueno #1, Treasure Gulch 1, Treasure Gulch 2, Sun Gold 2, Sun Gold 3, and Sun Gold 4, which are recorded with the United States Department of the Interior Bureau of Land Management – Arizona State Office.On June 16, 2010, the 5,000,000 shares of the Company’s common stock were issued at a closing price of $0.11 per share and these shares, in addition to title of ownership for the mining lease rights, were held in escrow until payment was received by Western Sierra for the Western Sierra Note.The value of the issued shares, initially recorded as a deposit, was recorded as an increase in the value of the mining lease rights in the amount of $550,000.The balance owed on the initial Western Sierra Note was paid in full on October 22, 2010. On September 8, 2010, the Company negotiated the terms for the final payment due to Western Sierra under the Mining Agreement and a second promissory note was issued to Western Sierra by the Company in the principal amount of $240,000, which was recorded as an increase in the value of the mining lease rights.The principal balance of the second promissory note was paid in full during the first quarter of 2011.In addition, during the first quarter of 2011, the Sun Gold group of mines was increased from four claims to 28 claims for a cost of $4,536. On July 30, 2010, the Company entered into an asset purchase agreement (the “MOS Agreement”) with MOS Acquisition, LLC, a Florida limited liability company (the “Purchaser”), pursuant to which VHGI sold to the Purchaser, for a total purchase price of $1,300,000, certain assets and liabilities of MOS (the “Assets”). The purchase price consisted of (i) $300,000 in cash; (ii) a secured promissory note in the principal amount of $1,000,000 (the “MOS Note”); plus (iii) a warrant with a five-year exercise period which provided the right to purchase up to 1% of the equity of the Purchaser.The MOS Note, which was secured by a security interest in the assets sold, carried an interest rate of 6% per annum, and provided for an initial $100,000 payment due August 2, 2010 (the “Initial Payment”), interim payments of $300,000 (the “Interim Payments”) with the remaining principal and interest due on September 30, 2010 (the “Final Payment”).Per the terms of the MOS Note, if the Purchaser failed to make the Final Payment by September 30, 2010, ownership and title of the Purchased Assets were to immediately vest in the Company, with the holder of the MOS Note remaining entitled to exercise and enforce its rights under the MOS Note. 4 By letter dated September 30, 2010, the Purchaser received notice that it had failed to timely deliver the Final Payment and that if the Final Payment was not received by VHGI on or before October 4, 2010, it would constitute an uncured default under the terms of the MOS Note.The Final Payment was not received by this date and, effective October 5, 2010, VHGI (i) took all ownership and title to the assets per the terms of the MOS Note, (ii) retained the $300,000 cash received in Interim Payments and the $100,000 Initial Payment and (iii) reserved the right to exercise any and allof its other rights and remedies under the MOS Note. The total proceeds received of $400,000, less expenses associated with the sale which were not reimbursed by the Purchaser, have been recorded as a gain on disposition as of December 31, 2010. On August 15, 2011, the Company entered into an agreement with Outdoor Resources of Crossville, Tennessee to drill an initial oil well within 120 days which was to be located in the "Upper Cumberland Region" of north central Tennessee (Morgan, Fentress and/or Scott Counties).The plan was for a shallow drilling program with a target of the Monteagle formation (750').It was expected that this is a single well "Turnkey" drilling agreement would allow us a 65% "Over Riding Royalty" while Outdoor Resources, Inc. and the land owners would hold the remaining interest. We also retained the right to acquire up to an additional four wells upon completion of this initial effort. The "Turnkey" drilling costs were expected to be $150,000 per well.Although we made a $25,000 deposit payment to Outdoor Resources, the drilling program has not begun and we currently have no plans to proceed with the project. In the second quarter of 2012, the Company took an impairment reserve on the entire amount of the aforedescribed mining lease rights as the value of these rights was not readily quantifiable. While the Company is current with the lease payments on its mining leases with the United States Bureau of Land Management, the Company is not actively pursuing the development of its gold mining claims and is focusing solely on the development of the Landree Mine coal property. Acquisition of Lily Group On May 27, 2011, the Company entered into a letter of intent (the “Letter of Intent”) with Mr. Risinger, the sole shareholder of Lily Group, to purchase all of the stock of Lily Group.Though the terms of the Letter of Intent were non-binding (excluding customary standstill and confidentiality provisions), the Letter of Intent required the Company to loan Lily Group $500,000 pursuant to a convertible promissory note dated as of June 28, 2011 (the “Lily Note”). The Lily Note had a one-year term and accrued interest at a rate of 10% per annum. In addition, if the closing of the Lily Group transaction did not occur on or before June 28, 2012, all outstanding principal and accrued but unpaid interest under the Lily Noteautomatically converted into 2.5% of the fully diluted capital stock of Lily Group. The Company funded the principal under the Lily Note in multiple installments between July 1, 2011, and July 19, 2011. On October 2, 2011, the Company entered into a second letter of intent (the “Second Letter of Intent”) with Lily Group reiterating the Company’s plans to purchase all of the stock of Lily Group.The second Letter of Intent, with a termination date of November 15, 2011, required the Company to provide Lily Group with a $1,500,000 line of credit for working capital.The loan, one year in term, accrued interest at 12% per annum. On November 30, 2011, the Company increased the line of credit to$6,000,000. On December 29, 2011, VHGI Coal entered into a definitive stock purchase agreement to purchase 100% of the capital stock of Lily Group in exchange for 700,000 shares of VHGI Coal preferred stock, par value $10, bearing a 5.0% annual dividend rate. Each VHGI preferred share is convertible into one share of common stock of VHGI Coal, representing at that time 7.0% of the shares outstanding of VHGI Coal upon full conversion. Lily Group’s assets include an underground coal mining complex, coal washing facility, and a rail load out facility.The Landree Mine is currently permitted and has engaged in limited, non-consistent production since the closing of our acquisition of Lily Group.The coal from the Landree Mine is a low sulfur, low ash, high BTU thermal (power generation) coal. Although we have not obtained reserve reports to determine our proved or probably coal reserves, Lily Group completed two drill holes within the resource area in order to obtain coal samples of the Indiana IV and Indiana III seams. The analytical results from this drilling program were compared to the Indiana Geologic Survey (“IGS”) published quality information by a consultant hired by Lily Group. Tables 1 and 2 below summarize the historic and actual quality data obtained from samples of the Indiana IV and Indiana III coal seams, respectively. TABLE 1 INDIANA IV SEAMS QUALITY ANALYSIS SUMMARY (AS-RECEIVED BASIS) 5 PARAMETER HISTORIC LILY GROUP RESULTS MAX MIN MEAN MAX MIN MEAN Ash % Sulfur % BTU/lb Table 1 presents a brief look at the consistency of the Indiana IV seam. The data set consists of 16 samples collected from 16 drill holes in the IGS data base and the two samples collected by Lily Group during confirmatory exploration drilling activities. The data are presented on a as-received basis for the "raw coal." TABLE 2 INDIANA III SEAM QUALITY ANALYSIS SUMMARY (AS-RECEIVED BASIS) PARAMETER HISTORIC LGI RESULTS MAX MIN MEAN MAX MIN MEAN Ash % Sulfur % BTU/lb Table 2 presents a brief look at the consistency of the Indiana III seam. The data set consists of sample results obtained from 16 drill holes contained in the IGS data base and one sample contained in data received from Lily Group. Eight samples of drill data do exist for the Indiana II seam, but are on a dry-basis.The locations may or may not have sampled the Indiana III seam. The data are presented on an as-received moisture basis for the "raw coal." Tables 3 and 4 below present a summary of the washability character of each seam. The tables present the results of washability tests at 1.55 specific gravity. The Indiana IV seam is represented by two washability tests (LAN 08-01 and LAN 80-03) and the Indiana III seam data are represented by one test obtained from drill hole LAN 08-01. TABLE 3 ANTICIPATED PRODUCT COAL QUALITY INDIANA IV SEAM (1.55 GRAVITY WASHED - DRY BASIS) QUALITY PARAMETER Recovery % ASH % SULFUR % BTU/lb. #S0,/mmBTU TABLE 4 ANTICIPATED PRODUCT COAL QUALITY INDIANA III SEAM (1.55 GRAVITY WASHED - DRY BASIS) 6 QUALITY PARAMETER Recovery % ASH % SULFUR % BTU/lb. #S0,/mmBTU Coal Sales On January 1, 2012 the Company entered into a contract to supply coal to Indianapolis Power and Light (IP&L) at a fixed price for three years. Terms of the contract dictated certain quantity delivery requirements well as possible pricing adustments due to seller’s compliance costs and/or the BTU content of the coal. Because the mine is still in process of being completed and ramping up to full production, subsequent amendments to the original contract have been agreed to whereby the original supply requirement to IP&L over the course of the contract has been reduced. As per the current contract requirements the Company is obligated to provide coal at the following rates for the next three years: Calendar Year Annual Quantity 180,000 tons 300,000 tons 2015(the extended term if applicable) 200,000 tons The Company has a Performance Bond with the Argonaut Insurance Company relating to the coal supply contract with IP&L. The performance bond reimburses IPL for the cost of having to procure coal at a higher price than contracted with the Company. The bond reimburses IP&L for the difference in price between the contract price the Company is obligated to supply coal at and a potentially higher price if the Company cannot supply the required coal. The Company has no other contracts to sell coal at the present time however the Company is in discussions with a number of other potential coal customers here in the United States as well as other locations internationally. Mineral Leases Lily Group - Coal Royalty Schedule: Name Date Documentation Terms/Comments Paul Ridley 6/25/2009 Sales Agency Agreement $0.35 per ton David Smith 8/1/2011 Employment Contract $.10 per ton Ron Hutchcraft 1/25/2012 Employment Contract $.10 per ton Western Pocahontas (1) 1/1/2011 Real Estate Lease Greater of 6% of sales price or $2.40 per ton Indiana Railroad (2) 6/7/2010 Real Estate Lease Greater of 6% of sales price or $3 per ton Alisa Risinger 2/1/2012 Real Estate Lease $0.25 per ton KREG $500K Loan 6/24/2012 Royalty Agreement $0.10 per ton on 1,200,000 tons till 2020 KREG $400K Loan 7/10/2012 Royalty Agreement $0.10 per ton on 1,200,000 tons till 2020 The Company is obligated to pay minimum annual payments of $15,000 in year one, $25,000 in year two, $85,000 in year three, $100,000 in year four and any years thereafter. The Company is obligated to only pay a royalty on any coal mined from property owned by IRCC. Suppliers The main types of good we purchase are mining equipment and replacement parts, steel-related (including roof control) products, belting products, lubricants, electricity, fuel and tires. Although we have many long, well-established relationships with our key suppliers, we do not believe that we are dependent on any of our individual suppliers other than for purchases of electricity. The supplier base providing mining materials has been relatively consistent in recent years. Purchases of certain underground mining equipment are concentrated one principal supplier, however, supplier competition continues to develop. 7 Mine Health and Safety Laws We are proud of our safety record. We comply with the rules and regulations issued by the Mine Safety and Health Administration (MSHA) and also state rules and regulations. We applaud all reasonable rules and regulation that promote mine safety and keep our miners out of harm’s way. Complying with these existing rules and proposed rules add to our mining costs. Employees Our mining operations at the Landree mine in Jasonville, IN has approximately 65 employees while our administrative offices in Sullivan, IN employ 7 employees including our CEO and CFO. Our MOS subsidiary in Ft. Lauderdale, FL employs 3 people. ITEM 1A.RISK FACTORS. Risks Related to Our Business The following factors affect our business and the industry in which we operate. The risks and uncertainties described below are not the only ones we face. Additional risks and uncertainties not presently known or which we currently consider immaterial may also have an adverse effect on our business. If any of the matters discussed in the following risk factors were to occur, our business, financial condition, results of operations, cash flows, or prospects could be materially adversely affected. We are shifting our business strategy exclusively towards coal mining operations and away from both the oil and gas areas and the healthcare industry We have shifted our business strategy exclusively toward coal mining and away from both the oil and gas industry and healthcare products.We may not be successful in implementing this shift in strategy. Any business acquired, may be difficult to integrate into our existing operations or may not perform as well as expected. If we are unable to successfully implement our business strategy, this could have a material adverse effect on our financial condition and results of operations. Our shift in business strategy could strain our managerial, financial and other resources. We also cannot assure that this shift in business strategy will not interfere with any existing operations. The planned operation of the Landree Mine demand substantial management resources and the shifting of our management focus away from other business opportunities. We expect to incur losses in the future and may not achieve or maintain profitability. We have not generated any profits and the Company has incurred significant operating losses.We expect to incur additional operating losses for the foreseeable future. Our sources for revenue are limited to the potential of the coal mining operation that is the Landree Mine.We have no other potential sources of revenue in the foreseeable future. If we cannot meet our future capital requirements, our business will suffer. We have and expect to continue to make significant investments in acquiring revenue based assets resulting in a substantial increase in needed capital and operating expenses.Consequently, we anticipate that we will need to raise additional capital before reaching profitability.We cannot predict when we will operate profitably, if at all.We will need additional financing to continue operating our business.We need to raise additional funds in the future through public or private debt or equity financings in order to: 8 • fund operating losses; • Scale sales and marketing to address our new targeted markets; • Take advantage of opportunities, including expansion or acquisitions of complementary businesses or technologies; • Hire, train and retain employees; • Develop new tools and/or professional services; and • Respond to economic and competitive pressures. If our capital needs are met through the issuance of equity or convertible debt securities, the percentage ownership of our stockholders will be reduced.Our future success may be determined in large part by our ability to obtain additional financing, and we can give no assurance that we will be successful in obtaining adequate financing on favorable terms, if at all.If adequate funds are not available or are not available on acceptable terms, our operating results and financial condition may suffer. Increased costs could affect our financial condition. We anticipate that costs at our mining projects will frequently be subject to variation from one year to the next due to a number of factors, such as changing ore grade, metallurgy and revisions to mine plans in response to the physical shape and location of the ore body. In addition, costs are affected by the price of commodities, such as fuel and electricity. Such commodities are at times subject to volatile price movements, including increases that could make production at certain operations less profitable. A material increase in costs at any significant location could have a significant effect on our profitability and could result in impairment. We cannot be certain that our acquisition, exploration and development activities will be commercially successful. As a result of the completion of the purchase of the Lily Group and the Landree Mine we may have the opportunity to realize some income once the mine is brought to full capacity.The Landree Mine currently is currently in the development stage and while shipping some coal, has not yet reached full operating potential. We currently have no properties that produce gold, oil or natural gas in commercial quantities. Substantial expenditures may be required to bring the Landree mine to profitability while additional capital will be necessary to continue exploration on the existing gold claims and/or to acquire new gold properties, to establish mineral reserves through drilling and analysis, to develop metallurgical processes to extract metal from the ore and, in the case of new properties, to develop the mining and processing facilities and infrastructure at any site chosen for mining. We cannot be assured that any mineral reserves or mineralized material acquired or discovered will be in sufficient quantities to justify commercial operations or that the funds required for development can be obtained on a timelybasis. There is competition for available oil and gas properties. Our competitors include major oil and gas companies, independent energy companies and financial buyers. Some of our competitors may have greater and more diverse resources than we do. High commodity prices and stiff competition for acquisitions have in the past, and may in the future, significantly increase the cost of available properties. We face intense competition in the mining industry. The mining industry is intensely competitive in all of its phases. As a result of this competition, some of which is with large established mining companies with substantial capabilities and with greater financial and technical resources than ours, we may be unable to acquire additional attractive mining claims or financing on terms we consider acceptable. We also compete with other mining companies in the recruitment and retention of qualified managerial and technical employees. If we are unable to successfully compete for qualified employees, our exploration and development programs may be slowed down or suspended. We compete with other mining companies for capital. If we are unable to raise sufficient capital, our exploration and development programs may be jeopardized or we may not be able to acquire, develop and/or operate additional miningprojects. There are a number of risks inherent in exploration and mining operations. Mineral exploration is highly speculative and capital intensive. Most exploration efforts are not successful, in that they do not result in the discovery of mineralization of sufficient quantity or quality to be profitably mined. In the case of the Landree mine there are substantial and verified reserve reports thus allowing for some optimism, but risk remains.These risks, in all cases, may include insufficient ore reserves, fluctuations in production costs that may make mining of reserves uneconomical, significant environmental and other regulatory restrictions and the risks of injury to persons, property or the environment. In particular, the profitability of any mining operation is directly related to the price of the commodity being mined. These prices may fluctuate widely and are affected by numerous factors that are beyond the control of any mining company. These factors include expectations with respect to the rate of inflation; the exchange rates of the dollar and other currencies; interest rates; global or regional political, economic or banking crises; and a number of other factors. If the commodity prices should drop dramatically, the value of our mining projects could also drop dramatically, and the Company might then be unable to recover its investment in those interests or properties. The following decisions must be made long before the first revenues from production will be received:Selection of a property for exploration or development, the determination to construct a mine and to place it into production and the dedication of funds necessary to achieve such purposes.Price fluctuations that occur while decisions are made can drastically affect the economics of a mine. For example, volatility of coal and gold prices represents a substantial risk, generally, which no amount of planning or technical expertise can eliminate. 9 Exploration is a high risk activity, and our participation in mining and drilling activities may not be successful. Participation in exploration and drilling activities involves numerous risks, including the significant risk that no commercially productive mineralization and/or oil or gas reservoirs will be discovered. The cost of exploration, drilling, completing and operating mines or wells is uncertain, and operations may be curtailed, delayed or canceled as a result of a variety of factors, including but not limited to: • Unexpected conditions; • Blowouts, fires or explosions with resultant injury, death or environmental damage; • Pressure, temperature or other irregularities in formations; • Equipment failures and/or accidents caused by human error; • Tropical storms, hurricanes and other adverse weather conditions; • Compliance with governmental requirements and laws, present and future; • Shortages or delays in the availability and/or delivery of equipment. Mining exploration, development and operating activities are inherently hazardous. Mineral exploration involves many risks that even a combination of experience, knowledge and careful evaluation may not be able to overcome. Operations in which we may have direct or indirect interests will be subject to all the hazards and risks normally incidental to exploration, development and production of coal, gold and other metals and minerals, any of which could result in work stoppages, damage to property and possible environmental damage. The nature of these risks is such that liabilities might exceed any liability insurance policy limits. It is also possible that the liabilities and hazards might not be insurable, or we could elect not to be insured against such liabilities due to high premium costs or other reasons, in which event, we could incur significant costs that could have a material adverse effect on our financial condition. Our exploration and development operations are subject to environmental regulations, which could result in our incurring additional costs and operational delays. All phases of our operations are subject to environmental regulation. Environmental legislation is evolving in some countries or jurisdictions in a manner which will require stricter standards and enforcement, increased fines and penalties for non-compliance, more stringent environmental assessments of proposed projects and a heightened degree of responsibility for companies and their officers, directors and employees. There is no assurance that future changes in environmental regulation, if any, will not adversely affect our projects. We are currently subject to U.S.federal and state government environmental regulations. Mining and oil & gas operations are subject to complex laws and regulations, including environmental regulations that can adversely affect the cost, manner or feasibility of doing business. Our operations are subject to numerous laws and regulations governing the operation and maintenance of our facilities and the discharge of materials into the environment. Failure to comply with such rules and regulations could result in substantial penalties and have an adverse effect on us. These laws and regulations: • Require that we obtain all applicable permits for Federal, State and Local authorities prior to commencing any operation; • Restrict any substances that can be released into the environment in connection with those production activities; • Limit or prohibit operational activities on protected areas, such as wetlands or wilderness areas though permitting is attainable: • Require remedial measures to mitigate pollution from former or current operations as well as have a funded reclamation (bond) plan to allow for the return of any disturbance to its original state. Under these laws and regulations, we could be liable for personal injury and clean-up costs and other environmental and property damages, as well as administrative, civil and criminal penalties. These laws and regulations have been changed frequently in the past. In general, these changes have imposed more stringent requirements that increase operating costs or require capital expenditures in order to remain in compliance. It is also possible that unanticipated developments could cause us to make environmental expenditures that are significantly different from those we currently expect. Existing laws and regulations could be changed and any such changes could have an adverse effect on our business and results of operations. 10 The price of coal, oil, natural gas and gold is subject to fluctuations, which could adversely affect the realizable value of our assets and potential future results of operations and cashflow. Our principal forecasted assets are hoped to be mineral reserves in the form of coal, gold, oil and natural gas or other mineralized material. We intend to attempt to acquire additional properties containing mineral reserves and mineralized material. The price that we pay to acquire these properties will be, in large part, influenced by the price of that commodity at the time of the acquisition. Our potential future revenues are expected to be, in large part, derived from the mining and sale of coal and/or gold and from planned future oil/natural gas production or from the outright sale or joint venture of some of the current holdings. The value of these mineral reserves and mineralized material, and the value of any potential production there from, will vary in proportion to variations in market prices. These market prices have fluctuated widely, and are affected by numerous factors beyond our control including, but not limited to, international, economic and political trends, expectations of inflation, currency exchange fluctuations, central bank activities, interest rates, global or regional consumption patterns and speculative activities. The effect of these factors on these market prices, and therefore the economic viability of any of our projects, cannot accurately be predicted. Any drop in these market prices can adversely affect our asset values, cash flows, potential revenues andprofits. “PennyStock” Limitations Rule 3a51-1 of the Securities Exchange Act of 1934 establishes the definition of a “penny stock,” for purposes relevant to the Company, as any equity security that has a minimum bid price of less than $4.00 per share or with an exercise price of less than $4.00 per share, subject to a limited number of exceptions which are likely not available to us. It is likely that our shares will be considered to be penny stocks for the immediately foreseeable future. This classification severely and adversely affects any market liquidity for our common stock. For any transaction involving a penny stock, unless exempt, the penny stock rules require that a broker or dealer approve a person’s account for transactions in penny stocks and the broker or dealer receive from the investor a written agreement to the transaction setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must obtain financial information and investment experience and objectives of the person and make a reasonable determination that the transactions in penny stocks are suitable for that person and that that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market that, in highlight form, sets forth the basis on which the broker or dealer made the suitability determination, and that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about (a) the risks of investing in penny stock in both public offerings and in secondary trading; (b) commissions payable to both the broker-dealer and the registered representative; (c) current quotations for the securities; and (d) the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Because of these regulations, broker-dealers may not wish to engage in the above-referenced required paperwork and disclosures.In addition, they may encounter difficulties when attempting to sell shares of our common stock, which may affect the ability of holders to sell their shares in any secondary market.These additional sales practices and disclosure requirements may impede the sale of our securities and the liquidity for our securities may decrease, with a corresponding decrease in the price of our securities. Our shares, in all probability, will be considered subject to such penny stock rules for the foreseeable future, and our stockholders may, as a result, find it difficult to sell their securities. ITEM 1B.UNRESOLVED STAFF COMMENTS. Not applicable to a smaller reporting company. ITEM 2.DESCRIPTION OF PROPERTY. The Company’s executive offices are located at 103 North Court Street, Sullivan, IN 47882.The Company rents this property on a month-to-month basis from Mr. Risinger for $1,000 per month. In addition, MOS maintains an office at 6400 N. Andrews Ave. Suite 530, Fort Lauderdale, FL 33309. 11 Lily Group leases land comprising approximately 21 acres from Alisa Risinger, Mr. Risinger’s spouse, under a lease agreement entered into in February 2012. The lease includes two parcels. One approximately 5 acres in size and the other approximately 16 acres in size. The term of this agreement is for 10 years and it continues as long as we are conducting operations for the development or operation of a coal mine on the property or removing coal or performing reclamation obligations with a five mile radius of the property.As consideration, we pay Mrs. Risinger a production royalty per ton of coal mine, transported from the Landree Mine as of the date of the lease, which includes only coal owned or leased by us which has been sold and paid for, of either: •$0.25 per ton, or •0.41% of the F.O.B Mine Price (as that term is defined in the agreement). The lease agreement provides that we pay all costs associated with the mining operations and all construction, maintenance, utility, taxes or other costs associated with the facilities, and we are responsible for the removal of our equipment and raw materials after the completion of the lease.We are also required to pay all costs associated with restoring the surface of the property to a similar condition in which it existed on the effective date of the lease.We are required to maintain general liability insurance in the amount of $5 million together with commercial auto liability and worker’s compensation insurance of at least $1 million each.The lease contains an indemnification of Mrs. Risinger by Lily Group, including as to environmental liabilities. During 2012 we did not pay Mrs. Risinger any amounts under this lease. Location and ownership of mining properties Our material mining properties are those which are associated with the Landree Mine.Its operations remain in the exploratory state and we have not obtained a reserve report on the coal reserves nor are we presently able to estimate any non-reserve coal deposits.We expect to obtain an SEC compliant reserve report during 2013 which will provide information on our proved and probable reserves. The Landree Mine is located approximately 3 miles south of Jasonville, Indiana. The coal reserve consists of 2,600 acres with the main office located at the intersection of Co Rd 1500 W and Co Rd 700 N. From Main Street in Jasonville, Indiana turn west on Co Rd 950N, turn south on Co Rd 1500 W. Travel approximately two and one half miles to Landree Mine main office. The reserve, consisting of 2,600 acres is held by deed on approximately 1,240 acres and the remaining 1,350 acres of the reserve are owned by Western PocahontasProperties LP (WPPLP) and are leased by royalty agreement. The Landree Mine may be accessed by rail or truck and is accessible year round. Located within the Illinois Basin, the Landree Mine contains two seams of Coal, one considered low sulfur ( Indiana #4 ) and the second seam ( Indiana #3 ) a higher sulfur coal. Construction began in 2011 to construct a 3 tier box cut to access the Indiana #4 coal seam, with a 100 rail car load out facility. The Landree Mine is currently operating with a single unit of coal mining equipment consisting of a one continuous miner and all associated equipment. The mine electrical power is supplied by Duke Energy and all water is obtained for operations from on-site water sources. The Landree Mine is currently mining the Indiana #4 seam with future plans to access the Indiana #3 when properly funded. Management has initiated a drill program to identify old works to expand operations at the mine. 12 In addition to the foregoing, we also own certain rights in the Sun Gold and Treasure Gulch mining claims, however, we do not consider any of the properties as material to us. Sun Gold Mining Claims Our Sun Gold mining claims are located approximately 24 miles southeast of Prescott, Arizona, within the Turkey Creek Mining District. The property (28 BLM, unpatented, lode claims totaling just over 480 acres) lies adjacent and west of Senator Road, the primary access route into the area. From U.S. Highway 69 at the small settlement of Mayer approximately 14 miles of County maintained dirt road serves as access to the mine area. The property is accessible year-round, and lies within gentle to moderate terrain that is heavily covered with vegetation. These claims are registered with the BLM and Yavapai County, AZ.We are responsible for annual maintenance payment of $140.00 per claim to the BLM to retain our undivided interest in the mineral rights to these claims on or before September 1st of each year.The rights to these claims were transferred to VHGI by quit claim deed for cash and stock from Western Sierra Mining.We will retain the mineral rights to these BLM lode claims by performing annual work on the claims and making the corresponding maintenance payment mentioned earlier. 13 State of AZ Yavapai County, AZ (each rectangle on the above map is an individual claim) Treasure Gulch Mining Claims Our Treasure Gulch Claims are accessible only by unmaintained trails and are BLM Lode claims on unpatented land and total 40 acres.These leases are registered with the BLM and Yavapai County, AZ (See the accompanying list of claim numbers).We are responsible for annual maintenance payments of $140.00 per claim to the BLM to retain our undivided interest in the mineral rights to these claims on or before September 1st of each year.The rights to these claims were transferred to VHGI by "Quit Claim Deed" for cash and stock from Western Sierra Mining.We will retain the mineral rights to these BLM Lode claims by performing annual work on the claims and making the corresponding maintenance payment mentioned earlier. The following information relates to the Treasure Gulch claims, all of which are located in Yavapai County, Arizona. AMC Number (Claim Number Assigned by the Bureau of Land Management) Claim/Site Name County Recorder Data (Claim Number Assigned by the County) Township in the County Where the Claim is Located Range in the County Where the Claim is Located Section in the County Where the Claim is Located Treasure Gulch #2 B4598-378 125N 2W 30 Treasure Gulch #1 B4724-835 125N 2W 30 14 State of AZ Yavapai County, AZ (each rectangle on the above map is an individual claim) ITEM 3.LEGAL PROCEEDINGS. MacAllister Machinery Company, Inc. In June 2012, the Company was served with a lawsuit filed by MacAllister Machinery Company, Inc. (Cause No. 28C01-1206-PL-000020). The suit, filed in The State of Indiana, Greene Circuit Court names Lily Group, Inc., P. Rick Risinger, VHGI Coal, Inc., VHGI Holding, Inc., Plantium Partners Credit Opportunities Master Fund LP, Custom Engineering, Inc., Hendrix Electric, Inc., One Source Equipment Rentals LLC, Kerko, Inc., Simplex Grinnell LP, Baifour Beatty Rail, Inc., Bell Tech Industrial Inc., the Greene County treasurer and the Greene County assessor as defendants. The current amount due at the time of the filing was $1,019,035. MacAllister extended the Company a line of credit in 2011 that allowed it to rent equipment and obtain other goods and services that were used in the construction of the coal mine. Under terms of the credit agreement, Lily Group was to pay all charges owed as they became due on a net 30-day basis together with interest on any unpaid amounts. The suit, a complaint to foreclose a mechanics lien, asked the court to appoint a receiver who will oversee the collection and liquidation of all of Lily's assets including the mine and real estate. In October 2012, The James W. Stuckert Revocable Trust purchased from MacAllister Machinery Company, Inc., as assignee, all of MacAllister Machinery Company, Inc.’s right, title and interest in and to those certain claims by MacAllister against Lily Group, Inc., VHGI Holdings, Inc., VHGI Coal, Inc., and P. Rick Risinger which have been plead against those individuals or entities. Dr. Jason Cohen, John Brinton, and Tonya Sewell 15 On July 6, 2012 the Company was served with a Demand for Arbitration (Case # 18 Y ) which included the named respondents Scott Haire (personally), Gamin Technology Ventures, VHGI Holdings, and HEB, LLC. The nature of the dispute is that claimants, Dr. Jason D. Cohen, Tonya Sewell, and John Brinton collectively, claim that respondents, through a series of inter-related transactions, breached forbearance agreements from prior contractual obligations. Claimant claims breach of contract, fraud, conversion, diversion of funds and misrepresentation. The claimants are seeking damages in the amount of $1,650,425. While the Company acknowledges that it owes the claimant certain monies, the Company will defend itself against the claims that are not related to the actions of the Company. The case is in process. ITEM 4.MINE SAFETY DISCLOSURES. Information concerning mine safety violations or other regulatory matters required by Section 1503(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act and Item 104 of Regulation S-K is included in Exhibit 95 to this Annual Report on Form 10-K. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. The Company’s common stock is quoted on OTCQB under the trading symbol “VHGI.”The reported high and low last sale prices for the common stock are shown below for the periods indicated. The quotations reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not represent actual transactions. High Low 1st Quarter ended March 31, 2011 2nd Quarter ended June 30, 2011 3rd Quarter ended September 30, 2011 4th Quarter ended December 31, 2011 1st Quarter ended March 31, 2012 2nd Quarter ended June 30, 2012 3rd Quarter ended September 30, 2012 4th Quarter ended December 31, 2012 1st Quarter ended March 31, 2013 The last sale price of our common stock as reported on the OTCQB on June 19, 2013 was $0.07 per share.As of June 11, 2013, there were approximately 300 record owners of our common stock. Dividend policy We have never paid cash dividends on our common stock.Under Delaware law, we may declare and pay dividends on our capital stock either out of our surplus, as defined in the relevant Delaware statutes, or if there is no such surplus, out of our net profits for the fiscal year in which the dividend is declared and/or the preceding fiscal year.If, however, the capital of our company, computed in accordance with the relevant Delaware statutes, has been diminished by depreciation in the value of our property, or by losses, or otherwise, to an amount less than the aggregate amount of the capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets, we are prohibited from declaring and paying out of such net profits and dividends upon any shares of our capital stock until the deficiency in the amount of capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets shall have been repaired. 16 Recent sales of unregistered securities On December 21, 2012, the Company issued to Asher Enterprises, Inc. 1,693,333 shares of common stock upon the conversion of $25,400 of principal and accrued interest on convertible notes that the Company had with Asher Enterprises, Inc. at a price $.015 per share. The recipient was an accredited investor and the issuance was exempt from registration under the Securities Act of 1933 in reliance on an exemption provided by Section 3(a)(9) of that act. On December 19, 2012, the Company issued 50,000,000 shares of common stock to Mr. Risinger, our CEO, in exchange for his 700,000 shares of VHGI Coal Preferred Stock. These shares were valued at $6,937,297 and were issued at a price of $0.139 per share.The recipient was an accredited investor and the issuance was exempt from registration under the Securities Act of 1933 in reliance on an exemption provided by Section 4(2) of that act. On December 20, 2012, the Company issued to a convertible note holder 420,168 shares of common stock upon the conversion of $5,000 of principal and accrued interest on a convertible note. These shares were issued at a price of $0.012 per share. The recipient was an accredited investor and the issuance was exempt from registration under the Securities Act of 1933 in reliance on an exemption provided by Section 3(a)(9) of that act. On December 31, 2012, the Company issued to Peak One Opportunity Fund 2,023,809 shares of the Company’s common stock upon the conversion of $42,500 of principal and accrued interest on a convertible note at a price of $0.021 per share. The recipient was an accredited investor and the issuance was exempt from registration under the Securities Act of 1933 in reliance on an exemption provided by Section 3(a)(9) of that act. In the fourth quarter of 2012 the Company issued 1,000,000 shares of the Company’s common stock as satisfaction of a subscription payable in the amount of $40,000.The recipient was an accredited investor and the issuance was exempt from registration under the Securities Act of 1933 in reliance on an exemption provided by Section 4(2) of that act. In the fourth quarter of 2012 the Company issued 650,000 shares of the Company’s common stock as satisfaction of a subscription payable in the amount of $26,000. As additional consideration, the Company issued an additional 250,000 shares of its common stock valued at $6,250.The recipient was an accredited investor and the issuances were exempt from registration under the Securities Act of 1933 in reliance on an exemption provided by Section 4(2) of that act. On December 31, 2012 the Company sold 26,316 shares of common stock for gross proceeds of $10,000 to an accredited investor in a private transaction exempt from registration under the Securities Act of 1933 in reliance on an exemption provided by Section 4(2) of that act.We did not pay a commission or finder’s fee in this transaction and are using the proceeds for general working capital. On December 20, 2012 the Company issued 775,000 shares of common stock to note holders as per the terms of the note agreements. as additional consideration pursuant to the terms of the notes. The value of these shares was $31,000 and they were issued at a price of $.04 per share. The recipients were accredited investors and the issuance was exempt from registration under the Securities Act of 1933 in reliance on an exemption provided by Section 4(2) of that act. On February 18, 2013, we entered into an agreement with Mr. Risinger, our Chief Executive Officer, pursuant to which we issued 500,000 shares of our Series D convertible preferred stock to him in exchange for the assignment to us of $3,000,000 in principal amount of a promissory note in the original principal amount of $17,000,000 from VHGI Coal to Mr.Risinger.The assignment of the note was a non-cash transaction.The recipient was an accredited investor and the issuance was exempt from registration under the Securities Act of 1933 in reliance on an exemption provided by Section 4(2) of that act. Purchases of equity securities by the issuer and affiliated purchasers None. ITEM 6.SELECTED FINANCIAL DATA. As a smaller reporting company, we are not required to provide this information. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIALCONDITION AND RESULTS OF OPERATIONS. The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our consolidated financial statements and related footnotes that appear in this document. 17 Overview In 2012 and 2011, our revenues were derived primarily from the operations of MOS, which provides specialized hardware and software solutions to healthcare offices the physician practice management system market.During the fourth quarter of 2009, we began the implementation of a new business plan to change the Company’s focus toward the precious metals/energy resources industries. In February 2012, as described elsewhere herein, we completed our acquisition of Lily Group.Since its formation in 2008, Lily Group’s operations had been devoted primarily to raising capital and construction of the coal mine, which is known as the Landree Mine, located in Green County, Indiana.Since closing this transaction, we are now focusing the majority of our efforts on developing the Landree Mine and building out the associated coal business located in Southwestern Indiana.These efforts require us to raise a substantial amount of capital and these operations remain in the exploratory state.As a result of the lack of sufficient working capital, during 2012 and into the first two quarters of 2013 we were forced to temporarily cease operations of the Landree Mine which has adversely impacted our results of operations. During 2012 and into the first two quarters of 2013 our management has expended significant amounts of time in efforts to secure adequate capital for our company’s operations.On May 28, 2013 Lily Groupsubsidiaryentered into a Equity Investment Agreement with Al Rami Pure LLC (the “Investor”).Under the terms of this agreement, at closing the Investor will lend us approximately $65 million.The investment will be for a maximum term of 10 years.As consideration, the Investor will receive 45% of Lily Group and a lien on Lily Group’s assets, together with royalties and/or dividends at the rate of 1.25% per annum.We have the right to buy back the equity in Lily Group at the end of any calendar year, on the basis of the fair market valuation of the outstanding.The closing of the Equity Investment Agreement is subject to a number of conditions precedent, including delivery of a letter of credit in the amount of $10.5 million, the finalization of a definitive use of proceeds and the company reaching an agreement with its current senior secured lender.We are actively engaged in efforts to satisfy these conditions precedent with the goal of closing the transaction as soon as practicable.However, given the number of conditions which must be satisfied, there are no assurances this transaction will be consummated. Effective May 28, 2013 Lily Group also entered into a Memorandum of Understanding with Lily Group Holdings Company (“LGHC”), an entity owned by Mr. Risinger, our Chief Executive Officer.Pursuant to the terms of the Memorandum of Understanding, LGHC will obtain the aforementioned letter of credit and certain other personal guarantees required by the Investor to satisfy the security requirement for the loan.As consideration, Lily Group will permit LGHC to hold the net proceeds of the loan in an account of its choosing and release the funds for Lily Group’s benefit in accordance with the specific use of proceeds to be agreed upon by Lily Group and the Investor. We previously reported that in April 2013 we entered into a similar loan agreement with Ariana Turquoise Investment AS, the closing of which was subject to the satisfaction of certain conditions precedent.Those conditions precedent were not satisfied and that agreement was not consummated.The aforedescribed Equity Investment Agreement represents replacement financing for our company. If we are able to close this Equity Investment Agreement, this investment should provide sufficient capital to permit us to develop and operate the Landree Mine, provide working capital for our company and enable us to pay our obligations as they become due.However, there are no assurances this transaction will be consummated.If we are not able to raise the necessary capital, our ability to continue as a going concern is in jeopardy.If we should be required to cease some or all of our operations, you could lose your entire investment in our company. 18 Going concern We reported a net loss of $22.3 million for 2012, and at December 31, 2012 we had a working capital deficit of $60.4 million and a retained deficit of $34 million.The report of our independent registered public accounting firm on our financial statements for the year ended December 31, 2012 contains an explanatory paragraph regarding our ability to continue as a going concern based upon our incurred recurring operating losses, significant amounts of past due debts and need to obtain additional capital to sustain operations.These factors, among others, raise substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty.There are no assurances we will be successful in our efforts to increase our revenues and report profitable operations or to continue as a going concern, in which event investors would lose their entire investment in our company. Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations is based on our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these consolidated financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities and expenses. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe the footnotes to the consolidated financial statements provide the description of the significant accounting policies necessary in fully understanding and evaluating our consolidated financial condition and results of operations. Results of Operations Comparison of Year ended December 31, 2012 Compared to Year ended December 31, 2011: Revenues.The Company generated revenues for the year ended December 31, 2012 of $481,568 compared to revenues of $499,617 for the year ended December 31, 2011, ora4% decrease in revenues.During 2012 we also sold approximately $384,000 in surface level coal; however, as we remain in the exploratory state, these sales were recorded as a reduction of costs incurred in 2012. Cost of sales. Cost of sales for the year ended December 31, 2012 were $159,823 compared to cost of sales of $162,776 for the year ended December 31, 2011, or a 2% decrease. General and administrative expenses (“G&A"). G&A expenses for the year ended December 31, 2012 were $13,651,042 compared to G&A expenses of $1,486,675 for the year ended December 31, 2011, or a 818% increase in G&A expenses.In February 2012, the Company acquired Lily Group, Inc. and the Landree Coal Mine asset. Developing the mine has significantly increased the Company’s overall G&A expenses. Interest Income.Interest income was $6,200 for the year ended December31, 2012 compared to $176,527 for the year ended December31, 2011, or a decrease of 96% in interest income.This decrease is due primarily to notes receivable issued to Lily Group in 2011 which were eliminated in 2012 as a result of the acquisition. Inter-company interest payable and/or receivable is eliminated in consolidation. Gain/Loss on Settlement.Gain on settlement was $0 for the year ended December31, 2012 compared to a loss of $116,492 for the year ended December31, 2011.The loss on settlement decreased due to the Company’s use of more varied financing agreements which often included bonus payments and warrants to purchase common stock. Impairment of Assets. Impairment of assets was $1,529,536 for the year ended December 31, 2012 compared to $1,228,856 for the year ended December 31, 2011.The 2012 impairment was a result of the reserve taken for the value of the gold mining assets.The Company recorded the impairment of Goodwill in December of 2011 after announcing it’s the intended spinout of its fully owned subsidiary MOS into an independent public company. Change in Fair Value of Derivative Liability.The change in fair value of derivative liabilities was $1,022,988 for the year ended December 31, 2012 compared to $(1,764,527) for the year ended December 31, 2011.In 2011, the Company determined that the recorded value of the beneficial conversion features of outstanding debt and the recorded value of outstanding stock purchase warrants qualified for fair value measurement.No such valuation was necessary in 2012. Debt related expense.Debt related expense was $693,983 for the year ended December 31, 2012, compared to $1,190,965 for the year ended December 31, 2011.The decrease is due to reduced equity compensation given to lenders to secure financing. 19 Interest Expense.Interest expense was $8,343,743 for the year ended December31, 2012, compared to $156,904 for the year ended December31, 2011.Interest expense increased significantly in 2012 as a result of the Company’s acquisition of Lily Group and the related borrowings to finance operations. Net loss. We had a net loss for the year ended December31, 2012, of $22,348,913 compared with a net loss of $5,431,051 for the year ended December31, 2011, or an increase in loss of 312%. The increase in net loss is due primarily to the increase in debt related costs incurred to secure financing in 2011. Liquidity and Capital Resources Historically, we have financed our operations primarily from the sale of debt and equity securities.Our net cash flows from financing activities generated approximately $13,281,936 for the year ended December31, 2012, compared to approximately $6,021,059 for the year ended December31, 2011. As of December 31, 2012, the Company had $888,000 worth of debt outstanding that was convertible into its common stock. On December 13, 2012 we completed the process of taking the corporate steps necessary to amend the Company’s Certificate of Incorporation in order to increase the amount of authorized common stock to the extent necessary to effect these conversions. Negotiations are ongoing, when appropriate, to convert outstanding debt into equity to minimize the effect on the Company’s finances and operation. We will need to raise additional capital in fiscal year 2013 to fund our business plan and support our operations. As our prospects for funding, if any, develop during the fiscal year, we will assess our business plan and make adjustments accordingly. The report of our independent auditors with regard to our financial statements for the fiscal year ended December 31, 2012, includes a going concern qualification. Although we have successfully funded our operations to date by attracting additional equity investors, there is no assurance that our capital raising efforts will be able to attract additional necessary capital for our operations. If we are unable to obtain additional funding for operations at any time now or in the future, we may not be able to continue operations as proposed, requiring us to modify our business plan, curtail various aspects of our operations or cease operations. The Company has approximately $44.7 million in debt which is either in default or becomes due in 2013.The Company presently has no financing in place to satisfy these debts in a timely manner.The Company continues its efforts to secure and close on sufficient financing to satisfy its debts and bring its Landree Mine assets to a cash flow positive condition.There are no assurances, however, that the Company will be successful in its efforts.If the Company is not able to raise the necessary capital, it will not be able to continue as going concern and investors will lose their entire investment in our Company. Lily Group Loan Agreement: Pursuant to a Loan Agreement dated as of February 26, 2013 which was entered into by and among the Company, Lily Group, Lily Group Holdings Company, an Indiana corporation (“LGHC”), Mr. Risinger, James W. Stuckert and Diane V. Stuckert (together, the “Stuckerts”), and Solomon Oden Howell, Jr. (“Howell” and, together with the Stuckerts, the “Lenders”), Lily Group secured a total of $6,000,000 in revolving debt pursuant to: (i) a Secured Drawdown Promissory Note in the original principal amount of up to $5,000,000 (the “Secured Note”), and (ii) an unsecured Drawdown Promissory Note in the principal amount of up to $1,000,000 (the “Secondary Note,” and, collectively with the Secured Note, the “Notes”). As evidenced by a Subordination Agreement, dated as of February 26, 2013, by and among Platinum Partners Credit Opportunities Master Fund LP (“Platinum”), the Lenders, and Lily Group (and agreed and consented to by the Company and its remaining subsidiaries), amounts under the Secured Note are secured by a first priority lien on up to $5,000,000 of the equipment portion of collateral (excluding fixtures) by which certain debt held by Platinum under that certain Note Purchase Agreement, dated as of February 16, 2012 (the “Platinum Agreement”), is currently secured. Pursuant to a fourth amendment to the Platinum Agreement, dated as of February 26, 2013, $500,000 of the proceeds of the Notes was used to retire $500,000 of interest owed by Lily Group to Platinum under the Platinum Agreement. The Lenders made the Loan out of the proceeds received from a Revolving Loan and Security Agreement entered into as of February 15, 2013, with Regions Bank (the “Regions Loan Agreement”).In connection with and as inducement for Regions Bank to enter into the Regions Loan Agreement, each of Mr. Risinger and LGHC has entered into a guaranty under which they will be liable for all obligations under the Regions Loan Agreement. As consideration for such guaranty, and for Lenders’ entrance into the transactions described above, each of Mr. Risinger, Mr. Howell, and the Stuckerts was issued a warrant for purchase of 2,000 shares of the Company’s Series E convertible preferred stock, subject to certain anti-dilution provisions as set forth therein. 20 Pursuant to a payoff letter dated as of February 26, 2013, an additional portion of the proceeds of the Drawdown Note is being used to pay amounts owed by Lily Group in favor of HEB Ventures, LLC, pursuant to a loan agreement, and secured by a security agreement, of even date therewith. Off-Balance Sheet Arrangements As of the date of this report, we do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. The term "off-balance sheet arrangement" generally means any transaction, agreement or other contractual arrangement to which an entity unconsolidated with us is a party, under which we have any obligation arising under a guarantee contract, derivative instrument or variable interest or a retained or contingent interest in assets transferred to such entity or similar arrangement that serves as credit, liquidity or market risk support for such assets. Recent Accounting Pronouncements The recent accounting standards that have been issued or proposed by the Financial Accounting Standards Board (FASB) or other standards-setting bodies that do not require adoption until a future date are not expected to have a material impact on the consolidated financial statements upon adoption. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. As a smaller reporting company, we are not required to provide this information. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. VHGI HOLDINGS, INC. AND SUBSIDIARIES Index to Consolidated Financial Statements Report of Independent Registered Public Accounting Firm - 2012 Liggett, Vogt &Webb, P.A. F-1 Report of Independent Registered Public Accounting Firm - 2011 Pritchett, Siler, and Hardy, P.C. F-2 Consolidated Balance Sheets F-3 Consolidated Statements of Operations F-4 Consolidated Statements of Changes in Stockholders’ Equity (Deficit) F-5 Consolidated Statements of Cash Flows F-6 Notes to the Consolidated Financial Statements F-7 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. On October 19, 2012, we dismissed Montgomery Coscia Greilich LLP as our independent registered public accountants, effective as of that date. The decision was approved by our board of directors. Also effective October 19, 2012, we engaged Liggett, Vogt and Webb, P.A. to serve as our independent registered public accountants for the then current fiscal year. Montgomery Coscia Greilich LLP did not report on any consolidated financial statements of the Company and its subsidiaries. During the Company’s last two fiscal years and through the date of the Current Report on Form 8-K disclosing this change of auditor, there were no disagreements between the Company and Montgomery Coscia Greilich LLP on any matter of accounting principle or practices, financial statement disclosure, or auditing scope or procedures; and there were no reportable events as defined in Item 304(a)(1)(v) of Regulation S-K. During each of our two most recent fiscal years and through the date of this Current Report on Form 8-K disclosing this change of auditor, the Company did not consult Liggett, Vogt and Webb, P.A. with respect to the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on our consolidated financial statements, or any other matters or reportable events as set forth in Items 304(a)(2) of Regulation S-K. Previously, on August 15, 2012, the Company had dismissed Pritchett, Siler & Hardy, P.C. as its independent registered public accountants, effective as of that date, and engaged Montgomery Coscia Greilich LLP to serve as the Company’s independent registered public accountants for the then current fiscal year.The decision was approved by the Company’s board of directors. 21 None of Pritchett, Siler & Hardy, P.C. reports on the consolidated financial statements of the Company and its subsidiaries for the then past two years or subsequent interim periods contained an adverse opinion or disclaimer of opinion, or were qualified or modified as to uncertainty, audit scope, or accounting principles, except that Pritchett, Siler & Hardy, P.C.’s report on the consolidated financial statements of the Company and subsidiaries as of and for the years ended December 31, 2010 and 2011 and Pritchett, Siler & Hardy, P.C. ’s report on the consolidated financial statements of the Company and subsidiaries as of and for the years ended December 31, 2009 and 2010 contained the following paragraph: The accompanying consolidated financial statements have been prepared assuming VHGI Holdings, Inc. and Subsidiaries will continue as a going concern. As discussed in Note 3 to the consolidated financial statements, VHGI Holdings, Inc. and Subsidiaries has incurred substantial losses and has a working capital deficit. These factors raise substantial doubt about the ability of the Company to continue as a going concern. Management’s plans in regards to these matters are also described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. During the Company’s last two fiscal years and through the date of the Current Report on Form 8-K disclosing this change of auditor, there were no disagreements between the Company and Pritchett, Siler & Hardy, P.C. on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedures, which disagreements, if not resolved to the satisfaction of Pritchett, Siler & Hardy, P.C., would have caused it to make reference to the subject matter of the disagreements in connection with its report; and there were no reportable events as defined in Item 304(a)(1)(v) of Regulation S-K. During each of our two most recent fiscal years and through the date of Current Report on Form 8-K disclosing this change of auditor, the Company did not consult Montgomery Coscia Greilich LLP with respect to the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on our consolidated financial statements, or any other matters or reportable events as set forth in Items 304(a)(2) of Regulation S-K. ITEM 9A.CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures We maintain “disclosure controls and procedures” as such term is defined in Rule 13a-15(e) under the Securities Exchange Act of 1934.In designing and evaluating our disclosure controls and procedures, our management recognized that disclosure controls and procedures, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of disclosure controls and procedures are met.Additionally, in designing disclosure controls and procedures, our management necessarily was required to apply its judgment in evaluating the cost-benefit relationship of possible disclosure controls and procedures.The design of any disclosure controls and procedures also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions.Based on their evaluation as of the end of the period covered by this Annual Report on Form 10-K, our Chief Executive Officer and Chief Financial Officer have concluded that our disclosure controls and procedures were not effective such that the information relating to our company, required to be disclosed in our Securities and Exchange Commission reports (i) is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms, and (ii) is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, to allow timely decisions regarding required disclosure, as a result of both material weaknesses in our disclosure controls and procedures as well as material weaknesses in our internal control over financial reporting described below.The material weaknesses in our disclosure controls and procedures related to our failure to timely file Current Reports on Form 8-K with the Securities and Exchange Commission to disclose issuances of securities.In addition, we did not timely file our Annual Report on Form 10-K for the year ended December 31, 2012, nor have we promptly responded to comments from the staff of the Securities and Exchange Commission on our Annual Report on Form 10-K for the year ended December 31, 2011 and certain of our quarterly reports for 2011 and 2012.We do not expect to remediate the material weaknesses in our disclosure controls and procedures until we are able to remediate the material weaknesses in our internal control over financial report. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule13a-15(f).Our internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.Our internal control over financial reporting includes those policies and procedures that: • pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; • provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and 22 • provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Because of the inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting as of December 31, 2012 based on the framework inInternal Control—Integrated Frameworkissued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Based on our evaluation under the framework in Internal Control—Integrated Framework issued by COSO, our management concluded that our internal control over financial reporting was not effective as of December31, 2012 in providing reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles (“GAAP”). Management has identified material weaknesses in our internal control over financial reporting related to the lack of adequate supervision, segregation of duties, and technical accounting expertise necessary for an effective system of internal control and timely financial reporting. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis. A significant deficiency is a deficiency, or a combination of deficiencies, in internal control over financial reporting that is less severe than a material weakness; yet important enough to merit attention by those responsible for oversight of the company’s financial reporting. Because of the inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In its evaluation, our Chief Executive Officer and Chief Financial Officer also identified material weaknesses in our internal control over financial reporting resulting from the need to restate certain of our historic financial statements resulting primarily from errors in recognition of revenues and presentation of equity and our assets retirement obligations.These errors also resulted from lack of sufficient knowledge of GAAP by our accounting staff.During September 2012 we hired a Chief Financial Officer who is experienced in the application of GAAP as well as the reporting and accounting needs of a public company. In light of these material weaknesses, we performed additional analyses and procedures in order to conclude that our financial statements for the year ended December 31, 2012 included in this Annual Report on Form 10-K were fairly stated in accordance with GAAP.To remediate these material weaknesses, we will need to institute additional internal controls and hire additional staff that are sufficiently knowledgeable in the applicable of GAAP. Changes in Internal Control over Financial Reporting. There have been no changes in our internal control over financial reporting during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B.OTHER INFORMATION. On December 21, 2012, the Company issued to Asher Enterprises, Inc. 1,693,333 shares of common stock upon the conversion of $25,400 of principal and accrued interest on convertible notes that the Company had with Asher Enterprises, Inc. at a price $.015 per share. The recipient was an accredited investor and the issuance was exempt from registration under the Securities Act of 1933 in reliance on an exemption provided by Section 3(a)(9) of that act. On December 19, 2012, the Company issued 50,000,000 shares of common stock to Mr. Risinger, our CEO, in exchange for his 700,000 shares of VHGI Coal Preferred Stock. These shares were valued at $6,937,297 and were issued at a price of $0.139 per share.The recipient was an accredited investor and the issuance was exempt from registration under the Securities Act of 1933 in reliance on an exemption provided by Section 4(2) of that act. On December 20, 2012, the Company issued to a convertible note holder 420,168 shares of common stock upon the conversion of $5,000 of principal and accrued interest on a convertible note. These shares were issued at a price of $0.012 per share. The recipient was an accredited investor and the issuance was exempt from registration under the Securities Act of 1933 in reliance on an exemption provided by Section 3(a)(9) of that act. 23 On December 31, 2012, the Company issued to Peak One Opportunity Fund 2,023,809 shares of the Company’s common stock upon the conversion of $42,500 of principal and accrued interest on a convertible note at a price of $0.021 per share. The recipient was an accredited investor and the issuance was exempt from registration under the Securities Act of 1933 in reliance on an exemption provided by Section 3(a)(9) of that act. In the fourth quarter of 2012 the Company issued 1,000,000 shares of the Company’s common stock as satisfaction of a subscription payable in the amount of $40,000.The recipient was an accredited investor and the issuance was exempt from registration under the Securities Act of 1933 in reliance on an exemption provided by Section 4(2) of that act. In the fourth quarter of 2012 the Company issued 650,000 shares of the Company’s common stock as satisfaction of a subscription payable in the amount of $26,000. As additional consideration, the Company issued an additional 250,000 shares of its common stock valued at $6,250.The recipient was an accredited investor and the issuances were exempt from registration under the Securities Act of 1933 in reliance on an exemption provided by Section 4(2) of that act. On December 31, 2012 the Company sold 26,316 shares of common stock for gross proceeds of $10,000 to an accredited investor in a private transaction exempt from registration under the Securities Act of 1933 in reliance on an exemption provided by Section 4(2) of that act.We did not pay a commission or finder’s fee in this transaction and are using the proceeds for general working capital. On December 20, 2012 the Company issued 775,000 shares of common stock to note holders as per the terms of the note agreements as additional consideration pursuant to the terms of the notes. The value of these shares was $31,000 and they were issued at a price of $.04 per share. The recipients were accredited investors and the issuance was exempt from registration under the Securities Act of 1933 in reliance on an exemption provided by Section 4(2) of that act. PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE. Executive officers and directors The following table provides information on our executive officers and directors: name Age Position With Company P. Rick Risinger 59 Chief Executive Officer and sole director Michael E. Fasci, Sr. 54 Chief Financial Officer P Rick Risinger – Mr. Risinger has served as our Chief Executive Officer and a member of our board of directors since September 2012.He was the sole stockholder and president of Lily Group prior to our acquisition of that company, and has a great deal of experience in the coal industry, where he began his career as a coal mine master electrician at Peabody Coal Company in 1975. He went on to become President of Coal, Inc., an underground coal mine that produced in excess of 1,000,000 tons of coal annually and employed over 100 miners. Mr. Risinger was also the President of Buck Creek Coal Company. Buck Creek employed over 150 miners and produced over 2,000,000 annual clean tons of coal in the Illinois basin. He later took the position of Vice President with Black Diamond Coal Co. Inc., where he completed the permitting process, oversaw land acquisitions, procured coal sales, and developed a new underground coal mine. He was also instrumental in gathering financing and designing mine plans for production and safety. Michael E. Fasci, Sr. – Mr. Fasci has served as our Chief Financial Officer since September 2012.From July 2012 until his engagement as our Chief Financial Officer, Mr. Fasci provided consulting services to us.Mr. Fasci is the founder, president, and CEO of Process Engineering Services, Inc., which has its principal executive offices located in Taunton, MA. Process Engineering Services, Inc. designs and manufactures pollution recovery equipment primarily for the manufacturing industry with clients worldwide. In 1997, Mr. Fasci qualified for, and currently maintains Enrolled Agent status with the Internal Revenue Service. Since January 2006, Mr. Fasci has been a member of the board of directors of RedFin Network, Inc. (OTC Pink Limited: RFNN), and served as its chief financial officer from January 2006 until becoming its chief executive officer in April 2013. There are no family relationships between any of the executive officers and directors.Each director is elected at our annual meeting of stockholders and holds office until the next annual meeting of stockholders, or until his successor is elected and qualified. 24 Key employee While not an executive officer of our company, Mr. Ron Hutchcraft, President of Lily Group, is expected to make a significant contribution to our business.Mr. Hutchcraft joined Lily Group in February 2012 and adds 25 plus years of coal mining experience in all facets of coal mining including engineering, operations, safety, financial analysis, senior management and senior leadership.Mr. Hutchcraft has experience at every level of the coal production process from development to production to reclamation.Mr. Hutchcraft was promoted to President of Lily Group in September 2012 and in charge of overseeing current operations and future developments. Mr. Hutchcraft received a B.S. in Mining Engineering from the University of Missouri – Rolla in 1987 and a Masters in Mining Engineering in 2007. Director qualification Mr. Risinger, the founder of Lily Group, is currently our sole director.We believe that hisexperience in the founding of Lily, as well as his prior experience in the coal industry, that he should be serving as a member of our board of directors.We expect to expand our board of directors in the future to include independent directors.In adding additional members to our Board, we will consider each candidate’s independence, skills and expertise based on a variety of factors, including the person’s experience or background in management, finance, regulatory matters and corporate governance.Further, when identifying nominees to serve as director, we expect that our Board will seek to create a Board that is strong in its collective knowledge and has a diversity of skills and experience with respect to accounting and finance, management and leadership, vision and strategy, business operations, business judgment, industry knowledge and corporate governance. Director compensation We have not established standard compensation arrangements for our directors and the compensation payable to each individual for their service on our Board is determined from time to time by our board of directors based upon the amount of time expended by each of the directors on our behalf. Currently, executive officers of our company who are also members of the board of directors do not receive any compensation specifically for their services as directors.We did not compensate our sole director for his services in 2012 as a director. Code of Business Conduct and Ethics We have adopted a Code of Business Conduct and Ethics that applies to our president, chief executive officer, chief financial officer or controller and any other persons performing similar functions. This code provides written standards that we believe are reasonably designed to deter wrongdoing and promote honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships, and full, fair, accurate, timely and understandable disclosure in reports we file with the Securities Exchange Commission. A copy of the Code of Business Conduct and Ethics may be found on our website at www.vhgiholdings.com. Copies of this code are also available without charge upon written request to our corporate secretary at our principal executive offices. Committees of our board of directors and the role of our board in risk oversight Risk is inherent with every business, and how well a business manages risk can ultimately determine its success. We face a number of risks, including liquidity risk, operational risk, strategic risk and reputation risk.Our management is responsible for the day-to-day management of the risks we face, while the Board has responsibility for the oversight of risk management.Our chief executive officer is also our sole director.Accordingly, he is responsible for our risk management. We have not established any committees, including an Audit Committee, a Compensation Committee or a Nominating Committee, or any committee performing a similar function. The functions of those committees are being undertaken by the board of directors.Because we only have one director, we believe that the establishment of these committees would be more form than substance. We do not have a policy regarding the consideration of any director candidates which may be recommended by our stockholders, including the minimum qualifications for director candidates, nor has our board of directors established a process for identifying and evaluating director nominees. Further, when identifying nominees to serve as director, while we do not have a policy regarding the consideration of diversity in selecting directors, at such time as we expand our Board, our Board will seek to create a board of directors that is strong in its collective knowledge and has a diversity of skills and experience with respect to accounting and finance, management and leadership, vision and strategy, business operations, business judgment, industry knowledge and corporate governance.We have not adopted a policy regarding the handling of any potential recommendation of director candidates by our stockholders, including the procedures to be followed.Our Board has not considered or adopted any of these policies as we have never received a recommendation from any stockholder for any candidate to serve on our board of directors.Given our relative size, we do not anticipate that any of our stockholders will make such a recommendation in the near future.While there have been no nominations of additional directors proposed, in the event such a proposal is made, all members of our Board will participate in the consideration of director nominees.In considering a director nominee, it is likely that our Board will consider the professional and/or educational background of any nominee with a view towards how this person might bring a different viewpoint or experience to our Board. 25 Our sole director is not considered an “audit committee financial expert” within the meaning of Item 407(d) of Regulation S-K. In general, an “audit committee financial expert” is an individual member of the audit committee or board of directors who: ● understands generally accepted accounting principles and financial statements, ● is able to assess the general application of such principles in connection with accounting for estimates, accruals and reserves, ● has experience preparing, auditing, analyzing or evaluating financial statements comparable to the breadth and complexity to our financial statements, ● understands internal controls over financial reporting, and ● understands audit committee functions. Our securities are not quoted on an exchange that has requirements that a majority of our Board members be independent and we are not currently otherwise subject to any law, rule or regulation requiring that all or any portion of our board of directors include “independent” directors, nor are we required to establish or maintain an Audit Committee or other committee of our board of directors. Compliance with Section 16(a) of the Exchange Act Section 16(a) of theSecurities Exchange Act of 1934, as amended, requires our executive officers and directors, and persons who beneficially own more than 10% of a registered class of our equity securities to file with the Securities and Exchange Commission initial statements of beneficial ownership, reports of changes in ownership and annual reports concerning their ownership of our common shares and other equity securities, on Forms 3, 4 and 5 respectively.Executive officers, directors and greater than 10% stockholders are required by the Securities and Exchange Commission regulations to furnish us with copies of all Section 16(a) reports they file.Based on our review of the copies of such forms received by us, and to the best of our knowledge, all executive officers, directors and persons holding greater than 10% of our issued and outstanding stock have filed the required reports in a timely manner during 2012. ITEM 11.EXECUTIVE COMPENSATION. The following table summarizes all compensation recorded by us in 2012 and fiscal 2011 for our principal executive officer, each other executive officer serving as such whose annual compensation exceeded $100,000, and up to two additional individuals for whom disclosure would have been made in this table but for the fact that the individual was not serving as an executive officer of our company at December 31, 2012. SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-equity incentive compensation Non-qualified deferred compensation earnings All other compensation Total Douglas P. Martin (a) - P. Rick Risinger(b) - (a)Effective April 1, 2011, Mr. Martin was appointed as the Company’s Chief Executive Officer and did not start receiving compensation from the Company until that time. Mr. Martin resigned from all positions with the Company on September 10, 2012. (b)Mr. Risinger was appointed CEO on September 10, 2012. The amount of compensation paid to Mr. Risinger represents amounts paid by Lily Group. Employment agreement with Mr. Risinger Mr. Risinger, who has served as our CEO since September 2012, is a party to an employment agreement with Lily Group effective February 16, 2012.Under the terms of this two year agreement, he is entitled to receive base compensation of $4,000 per week ($208,000 annually), together with such group benefits as Lily may provide to other employees at comparable salaries and responsibilities.The agreement contains customary confidentiality and non-compete provisions.The agreement may be terminated: • by Lily Group upon his death or in the event of “excessive absence” which is defined as his inability to perform his duties for a continuous period of 90 days for 120 days out of a continuous period of 240 days, • by Mr. Risinger in the event of “constructive termination” or for any reason other than constructive termination, or 26 • by Lily Group for “just cause.” For the purposes of the agreement, “constructive termination” includes: • a material reduction in Mr. Risinger’s duties and responsibilities without his consent, • if Mr. Risinger is terminated as president of Lily Group, • a breach by Lily Group of any material terms of the agreement or its failure to perform any material covenants of the agreement, or • a reduction in Mr. Risinger’s salary without his consent. In addition, for the purposes of the agreement “just cause” means: • a conviction of a felony or act of fraud, moral turpitude or dishonesty, • intentional violation of a statutory or fiduciary duty, if not cured within 10 days, • material breach by Mr. Risinger of any terms of the agreement or his failure to perform any material covenant of the agreement more than one time in any consecutive three month period, or • violation by Mr. Risinger of reasonable instructions or policies or reasonable instructions of the Board, if not cured within 10 days, provided that Mr. Risinger is not entitled to cure any breach or failure more than one time in any consecutive three month period. Lily Group did not consult with any experts or other third parties in fixing the amount of Mr. Risinger’s 2012 compensation. Employment agreement with Mr. Martin On April 1, 2011, the Company entered into an employment agreement with Mr. Martin in connection with his appointment as the Company’s Chief Executive Officer. The agreement was for an initial period of one year. Mr. Martin’s annual salary was $120,000 per year effective April 1, 2011.In addition, Mr. Martin was also entitled to participate in a bonus program as determined by the board of directors.Additionally, at the end of the initial term, Mr. Martin was entitled to receive fully vested options on 100,000 shares of the Company’s common stock at the price on April 1, 2011 in the event that the Company met certain performance goals, as defined in the agreement, including, but not limited to, reaching a net profit amount of $500,000 before tax.Those goals were not been met and in September 2012 Mr. Martin resigned from all positions with the Company. Outstanding equity awards at fiscal year-end The following table provides information concerning unexercised options, stock that has not vested and equity incentive plan awards for each named executive officer outstanding as of December 31, 2012: OPTION AWARDS STOCK AWARDS Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested (#) P. Rick Risinger 0 0 0 N/A N/A 0 0 0 0 Douglas P. Martin 0 0 0 N/A N/A 0 0 0 0 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. At June 19, 2013 the issued and outstanding Voting Shares consisted of: 27 •228,415,980 shares of our common stock, and •500,000 shares of our Series D convertible preferred stock. Each share of common stock entitles the holder to one vote.Each share of the Series D convertible preferred stock is convertible at the option of the holder into shares of our common stock at the ratio of one share of Series D convertible preferred stock for 1,000 shares of our common stock.Each share of Series D convertible preferred stock entitles the holder to the number of votes equal to the number of shares of common stock into which such share is convertible at any meeting of our stockholders.The shares of common stock and Series D convertible preferred stock vote together on all matters submitted to a vote of our stockholders.The following table contains information regarding record ownership of our Voting Shares as of June 19, 2013 held by: •persons who own beneficially more than 5% of the outstanding Voting Shares, •our directors, •named executive officers, and •all of our directors and officers as a group. A person is deemed to be the beneficial owner of securities that can be acquired by such a person within 60 days from June 11, 2013, upon exercise of options, warrants or convertible securities.Each beneficial owner's percentage ownership is determined by assuming that options, warrants and convertible securities that are held by such a person (but not those held by any other person) and are exercisable within 60 days from that date have been exercised.Unless otherwise indicated, the address of each of the listed beneficial owners identified is 103 North Court Street, Sullivan, IN47882. Amount and Nature of Beneficial Ownership % of Total Vote Common stock Series D convertible preferred stock Name # of Shares % of Class # of Shares % of Class P. Rick Risinger (1) 88.0% 100% 88.0% Michael E. Fasci, Sr. (2) ≤1% 0 - ≤1% All officers and directors as a group (two persons) (1) (2) 88.1% 100% 88.1% HEB LLC (3) 10.8% 0 - ≤1% James W. Stuckert (4) 76.9% 0 - 37.1% Solomon Oden Howell (5) 76.9% 0 - 37.1% (1)The number of shares of common stock owned by Mr. Risinger includes: • 50,200,000 shares held of record by Lily Group Holdings Company over which he has voting and dispositive control, • 500,000,000 shares issuable upon the conversion of 500,000 shares of Series D convertible preferred; and • 758,125,941 shares issuable upon the conversion of Series E warrants to purchase 2,000 shares of Series E convertible preferred stock at a price of $500.00 per share. Percentage of total voting control includes the shares of common stock which are presently outstanding and underlying the Series E warrants, together with the votes attributable to the Series D convertible preferred stock. (2)The number of shares of common stock owned by Mr. Fasci includes: • 35,275 shares owned by Mr. Fasci, • 742,000 shares held of record by Process Engineering Services Inc. over which he has voting and dispositive control, • 250,000 shares underlying a warrant with an exercise price of $0.10 per share; and • 150,000 shares underlying warrants with exercise prices ranging from $0.15 to $0.50 per share held by Process Engineering Services Inc. over which he has voting and dispositive control. (3)HEB LLC’s address is 2225 E. Randol Mill Road, Suite 305, Arlington, TX76011. (4)The number of shares of common stock owned by Mr. Stuckert includes 758,125,941 shares issuable upon the conversion of Series E warrants to purchase 2,000 shares of Series E convertible preferred stock at a price of $500.00 per share.Mr. Stuckert’s address is 103 North Court Street, Sullivan, IN47882.The number of shares owned by Mr. Stuckert excludes 200,000 shares held by the James Stuckert Revocable Trust, 1,650,000 held by The Diane Stuckert Trust and 300,000 held by the James Stuckert Trust no public filings have been made by Mr. Stuckert to indicate that he has voting or dispositive control over any of these securities. 28 (5)The number of shares of common stock owned by Mr. Howell includes 758,125,941 shares issuable upon the conversion of Series E warrants to purchase 2,000 shares of Series E convertible preferred stock at a price of $500.00 per share.Mr. Howell’s address is 103 North Court Street, Sullivan, IN47882. Securities authorized for issuance under equity compensation plans The following table sets forth securities authorized for issuance under any equity compensation plans approved by our stockholders as well as any equity compensation plans not approved by our stockholders as of December 31, 2012. Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column Plan category Plans approved by our stockholders: 2012 Omnibus Long Term Incentive Plan 0 n/a Plans not approved by stockholders 0 2012 Omnibus Long Term Incentive Plan On July 19, 2012, our board of directors and stockholders approved our 2012 Omnibus Long Term Incentive Plan, or 2012 Plan. Our 2012 Plan was adopted to ensure that we have adequate ways in which to provide stock based compensation to our directors, officers, employees and consultants. Our board of directors believes that the ability to grant stock-based compensation, such as stock options and stock grants, is important to our future success. The grant of such stock-based compensation can motivate high levels of performance and provide an effective means of recognizing employee and consultant contributions to our success. In addition, stock-based compensation can be valuable in recruiting and retaining highly qualified technical and other key personnel who are in great demand, as well as rewarding and providing incentives to our current employees and consultants. The 2012 Plan provides for grants of incentive stock options (“ISOs”), non-qualified stock options (“NQSOs”), stock appreciation rights (“SARs”), restricted share and restricted share unit awards, performance share awards, and common share awards (collectively, “Awards”). The total number of shares of our common stock available for awards under the 2012 Plan is 30,000,000.The duration of the 2012 Plan is 10 years.The 2012 Plan will terminate as to grants of awards after 10 years after the effective date, unless it is terminated earlier by our board of directors.As of December 31, 2012, there were no outstanding options under the 2012 Plan. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. On February 1, 2010, the Company entered into a purchase agreement (the “Purchase Agreement”) with Wound Management Technologies, Inc. (“WMT”), a Texas corporation, pursuant to whichWMT purchased from VHGI—for a total purchase price of $500,000, consisting of $100,000 in cash and a promissory note in the principal amount of $400,000 (the “WMT Note”)—the following: 1) VHGI membership interest in the wholly-owned subsidiary, eHealth. 2) VHGI interest in a $1,500,000 Senior Secured Convertible Promissory Note issued by Private Access, Inc. (the “Private Access Note”), certain agreements related thereto, and a note payable obligation of $1,000,000 (including accrued interest)incurred by VHGI in conjunction with the Private Access Note transaction. 3) VPS intellectual property assets of the real-time prescription drug monitoring business, including its “Veriscrip” technology. 29 Scott A. Haire, the former CFO and former director of VHGI, also served as the CFO and a director of WMT. Based on shares outstanding as of the report on Form 10-K filed by WMT for the year ended December 31, 2011, Mr. Haire beneficially owns, through HEB, a Nevada limited liability company of which Mr. Haire is the managing member, 22% of the outstanding common stock of WMT.In addition, Deborah Hutchinson, a former VHGI board member who resigned December 28, 2012, is a member of WMT Board of Directors.The above mentioned WMT Note is paid in full as of December 31, 2011. Funds are advanced to the Company from various related parties including Scott A. Haire, the Company's former CFO, and entities controlled by him.Other stockholders may fund the Company as necessary to meet working capital requirements and expenses.Certain parties have been included in related party table due to the influence they can/may exercise as a result of their ownership of debt.The following is a summary of principal and interest amounts due to related parties as of December 31, 2012 including terms of the debt: 12/31/12 12/31/12 Related party Nature of relationship Terms of the agreement Principal Interest H.E.B., LLC, a Nevada limited liability company Scott Haire is the managing member of HEB. Unsecured $1,000,000 open line of credit, no maturity date, and interest at 10% per annum. $ 97,368 H.E.B. Ventures, LLC, a Nevada limited liability company Scott Haire is the managing member of HEB Ventures. Promissory Note, 3% APR MLH Investments, LLC Has provided funds to the Company. Unsecured note with interest accrued at a rate of 0% per annum with no maturity date 0 SWCC Investor in eHealth Dated 7/21/06, no stated interest rate and no maturity date. 0 Commercial Holding AG, LLC Commercial Holding AG, LLC has provided previous lines of credit to affiliates of VHGI. Unsecured note with interest accrued at a rate of 10% per annum with no maturity date MAH Holdings, LLC MAH Holdings, LLC has provided previous lines of credit to affiliates of VHGI. Unsecured $3,500,000 line of credit, no maturity date with an interest rate of 10% per annum. James W. Stuckert Has provided funds to the Company. $150,000 at 2% APR, $1,317,500 at 0% APR, $250,000 at 15% APR, $1,525,000 at 10% APR, $125,000 at 16% APR or payoff with 4,500 tons of coal at $61/ton. Solomon O. Howell Has provided funds to the Company. $250,000 at 15% APR, $250,000 at 10% APR, $217,500 at 0% APR. P. Rick Risinger CEO of the Company $211,918 at .25% APR, $17,000,000 at 8% APR, $125,000 at 16% APR or payoff with 4,500 tons of coal at $61/ton, $1,275,000 at 10% APR, $50,000 at 0%. Michael E. Fasci CFO of the Company Note payable due 7/23/12, 18% APR Total The following is a summary of the principal and interest amounts due to related parties as of December 31, 2011, including terms of the debt: 12/31/11 12/31/11 Related party Nature of relationship Terms of the agreement Principal Interest H.E.B., LLC, a Nevada limited liability company Scott Haire is the managing member of HEB. Unsecured $1,000,000 open line of credit, no maturity date, and interest at 10% per annum. SWCC Investorin eHealth Dated 7/21/06, no stated interest rate and no maturity date. 0 30 Commercial Holding AG, LLC Commercial Holding AG, LLC has provided previous lines of credit to affiliates of VHGI. Unsecured note with interest accrued at a rate of 10% per annum with no maturity date MAH Holdings, LLC MAH Holdings, LLC has provided previous lines of credit to affiliates of VHGI. Unsecured $3,500,000 line of credit, no maturity date with an interest rate of 10% per annum. Total On December 19, 2012, the Company issued 50,000,000 shares of common stock to Mr. Risinger in exchange for his 700,000 shares of VHGI Coal preferred stock. These shares were valued at $6,937,297 and were issued at a price of $.139 per share. The Company’s corporate office in Sullivan, Indiana is leased to the Company at a cost of $1,000 per month by Mr. Risinger. Under the terms of a Lease of Real Property agreement dated February 6, 2012, the Company is obligated to Alisa Risinger, Mr. Risinger’s spouse, a royalty of $0.25 per ton or forty-one hundredths of one percent (0.41%) of the F.O.B. Mine Price for each ton of coal mined at the Landree Mine. We paid her $0 in 2012. In October 2012, The James W. Stuckert Revocable Trust purchased from MacAllister Machinery Company, Inc., as assignee, all of MacAllister Machinery Company, Inc.’s right, title and interest in and to those certain claims by MacAllister against Lily Group, Inc., VHGI Holdings, Inc., VHGI Coal, Inc., and P. Rick Risinger which have been plead against those individuals or entities. We are a party to royalty agreements with the following related parties as previously described Part I, Item I: Royalty – Ronald Hutchcraft – President of Lily Group Inc. – As per a 3-year employment agreement dated January 10, 2012, the Company is obligated to pay Mr. Hutchcraft $0.10 per ton of coal sold by the Company. We paid him $0 in 2012. Royalty – Dave Smith – Mine Superintendent of Lily Group, Inc. – As per a 3-year employment agreement dated January 25, 2012, the Company is obligated to pay Mr.Smith $0.10 per ton of coal sold by the Company. We paid him $0 in 2012. Director independence Our sole director is not considered independent within the meaning of Rule 5605 of the Nasdaq Marketplace Rules. 31 ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES. The following table shows the fees that were billed for the audit and other services provided 2012 and 2011. Audit Fees $ $ Audit-Related Fees $
